UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4508


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSH T. WIMER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:16-cr-00028-NKM-1)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Andrea L. Harris, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charlottesville, Virginia,
for Appellant. Rick Mountcastle, Acting United States Attorney, Heather L. Carlton,
Assistant United States Attorney, Connor Kelley, Third Year Law Intern, OFFICE OF
THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Following a bench trial conducted by a federal magistrate judge, Josh T. Wimer

was convicted of one count of driving a motor vehicle with a revoked driver’s license, in

violation of 36 C.F.R. § 261.54(d), incorporating Va. Code Ann. § 46.2-301, and

sentenced to one year of probation. The district court affirmed the conviction.          On

appeal to this court, Wimer contends that when he admitted that he was driving on a

suspended license that he was seized by a United States Forest Service Ranger, and that

the magistrate judge erred in denying his motion to suppress his statement to the ranger.

Finding no error, we affirm.

       The main issue on appeal is whether the magistrate judge erred in denying

Wimer’s motion to suppress the statement he made to the Forest Service Ranger

admitting that his driver’s license was revoked. Wimer contends that the encounter was

not consensual. When considering the denial of a motion to suppress, this court reviews

the district court’s or magistrate judge’s legal conclusions de novo and its factual findings

for clear error. United States v. Giddins, 858 F.3d 870, 878-79 (4th Cir. 2017). This

court construes the evidence presented in the light most favorable to the prevailing party,

in this case, the Government. United States v. Stover, 808 F.3d 991, 994 (4th Cir. 2015).

We have reviewed the parties’ briefs, the joint appendix, including the district court’s

memorandum on appeal, and conclude that the magistrate judge did not err in denying the

motion to suppress and, consequently, the court did not err in affirming the misdemeanor

conviction.



                                             2
       Accordingly, we affirm the judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3